IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILLIAM H. MAYBERRY JR.,                      : No. 90 WAL 2019
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
JACK SOMMERS, SUPERINTENDENT -                :
SCI WAYMART,                                  :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of October, 2019, the Petition for Allowance of Appeal and

the Motion for Default Judgment are DENIED.